Citation Nr: 0928102	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  01-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a rectal condition (to include rectal 
bleeding) due to VA treatment for prostate cancer.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for urinary bladder stricture and urinary 
incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION


The Veteran served on active duty from May 1943 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 2003 and in September 2004, the Board remanded the 
case for development.  Because the medical evidence obtained 
during the remand has identified a chronic urinary bladder 
disorder deemed due to VA radiation therapy, the Board has 
expanded the appeal to include this disorder.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for urinary bladder stricture and urinary 
incontinence due to VA treatment for prostate cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008). 


FINDINGS OF FACT

1.  Radiation therapy for prostate cancer during VA 
hospitalization or medical care caused radiation proctitis 
and rectal bleeding. 

2.  There is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in the treatment for cancer.  

3.  A signature consent form pertinent to VA radiation 
therapy has not been located and appears to be unobtainable.  

4.  A rectal condition to include radiation proctitis and 
rectal bleeding is the result of an event which was 
reasonably foreseeable.  


CONCLUSION OF LAW

The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for a rectal condition to include rectal 
bleeding are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has notified the claimant of the requirements of a 
successful § 1151 claim in letters sent in June, September, 
and November 2004, April and September 2005, September 2006, 
and in March and April 2009.  These letters provided the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each element of the claim.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private medical records.  The claimant 
was afforded a VA medical examination.  Significantly, 
neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claim that has not been obtained, although no VA Form 522 
Consent Form was ever located.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

§ 1151 Compensation

In March 2000, the Veteran requested compensation under 
38 U.S.C.A. § 1151 for additional disability claimed due to 
VA hospital treatment.  He had undergone radiation therapy 
for prostate cancer in 1997 and 1998.  

Under § 1151, a claimant must show an additional disability 
proximately due to VA hospital care, medical or surgical 
treatment, or VA examination.  For claims filed on or after 
October 1, 1997, a claimant must show that the proximate 
cause of additional disability is due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
Or, for claims filed on or after October 1, 1997, a claimant 
may show that he/she suffers from additional disability or 
death which was caused by VA hospital care, medical or 
surgical treatment or examination; and that the proximate 
cause of the additional disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1)(A) and (B) 
(West 2002 & Supp 2009); 38 C.F.R. § 3.361 (2008); VAOPGCPREC 
40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.361(b).

It is necessary to show that additional disability actually 
resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).

The claimed disabilities to be addressed in this decision are 
radiation proctitis and rectal bleeding.  The Board must 
discuss whether this represents additional disability and if 
so, whether it is due to VA hospitalization or medical 
treatment and not merely coincidental therewith.  If 
additional disability is shown, then the Board must determine 
whether the proximate cause of additional disability is due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or, whether the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable. 

The Veteran underwent VA radiation treatment for prostate 
cancer beginning in August 1997.  In April 1999, private 
physician, D. Ornstein M.D., noted anal bleeding and found, 
through colonoscopy, radiation proctitis (see claims file, 
Vol 3).  The doctor felt sure that the rectal bleeding was 
due to radiation proctitis.  In April 2009, the Veteran 
underwent a VA compensation examination.  The examiner, a 
nurse practitioner, offered a diagnosis of "residuals of 
radiation therapy for prostate cancer with rectal stricture 
secondary to radiation proctitis."  See claims file, Vol 6.  
At various other times, VA and other private medical 
professionals have found radiation proctitis.  Because the 
sole source of the Veteran's radiation exposure was by VA for 
his cancer treatment, these reports tend to associate 
radiation proctitis with VA treatment.  

A September 2001 VA outpatient treatment report notes 
"...rigidity and spasm of rectum and lower portion of sigmoid 
colon secondary to post irradiation changes."  (See claims 
file, Vol 4).  A December 2004 VA outpatient treatment report 
notes complaints of pain and rectal bleeding.  According to 
an April 2005 VA rectum and anus compensation examination 
report, the impression was "very tight rectal sphincter most 
likely due to the radiation therapy for cancer of the 
prostate."  

In March 2006, the Veteran reported that his bleeding had 
persisted for 8-years.  An October 2008 Bayonne Medical 
Center report notes continued rectal bleeding.  

As noted above, the first requirement for § 1151 compensation 
for a rectal condition is that the claimant must show an 
additional disability proximately due to VA hospital care, 
medical or surgical treatment, or VA examination.  This 
requirement is amply met, as the above facts reflect that 
proctitis and rectal bleeding are due to VA medical treatment 
and not merely coincidental therewith.  Loving v. Nicholson, 
19 Vet. App.  (2005) (additional disability sustained during 
an examination as a result of a falling ceiling grate was not 
part of the natural sequence of cause and effect flowing 
directly from the actual provision of "hospital care, medical 
or surgical treatment, or examination" furnished by VA).  

Having shown additional disability proximately due to VA 
hospitalization or medical treatment, the Veteran must next 
show carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or, that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.   

In April 2009, a VA nurse-practitioner reviewed the case, 
examined the Veteran, and reported that radiation proctitis 
is a common complication from radiation therapy and under no 
circumstance reflects negligence in the management of the 
case.  The health professional concluded that the occurrence 
of radiation proctitis is "common and unavoidable." 

The Board finds persuasiveness in this health professional's 
opinion that there was no fault on VA's part.  The next 
question is that of foreseeability of the resulting 
disability, because, as noted above, for claims filed on or 
after October 1, 1997, a claimant may prevail by showing that 
he/she suffers from additional disability caused by VA 
hospital care, if the proximate cause of the additional 
disability was an event which was not reasonably foreseeable.  
38 U.S.C.A. § 1151 (a)(1)(A) and (B); 38 C.F.R. § 3.361; 
VAOPGCPREC 40-97.

According to 38 C.F.R. § 3.361 (d) (2) an event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  The April 
2009 VA health professional has specifically addressed this 
consideration.  As noted above, in April 2009, the health 
professional reported that the occurrence of radiation 
proctitis is "common and unavoidable."  Thus, the residuals 
shown are deemed to be an ordinary risk of radiation 
treatment.  

There is also another pertinent element to the foreseeability 
issue.  In determining foreseeability, VA must consider 
whether a risk is of the type that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures set forth in § 17.32.  See §  3.361 (d) 
(2).  According to 38 C.F.R. § 17.32 (a), (c), where 
sedation, anesthesia, or narcotic analgesia is used, VA must 
obtain informed signature consent on a VA-authorized consent 
form.  An attempt was made in June 2004 to locate any consent 
form pertinent to the radiation treatment (see claims file 
Vol 4).  That consent form has not been found.  However, 
there is no indication that the Veteran underwent sedation, 
anesthesia, or narcotic analgesia during radiation therapy.  
Thus, written consent to radiation therapy does not appear to 
have been necessary.  

Because the competent medical evidence tends to show that 
radiation therapy entails an ordinary, foreseeable risk of 
radiation proctitis and rectal bleeding, the Board must 
conclude that these additional disabilities that the Veteran 
suffered are events that are reasonably foreseeable and not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the hospital care, medical or surgical 
treatment, or examination.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Compensation under § 1151 
for radiation proctitis and rectal bleeding must therefore be 
denied.    


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
radiation proctitis and rectal bleeding is denied.


REMAND

Urinary Bladder Stricture and Blood in the Urine

In July 2003, P. Gray, M.D., performed cytoscopy because of 
gross hematuria and urine blockage (see claims file, Vol 3).  
The doctor noted a dense fibrotic stricture in the urethra 
and stated, "This is certainly the cause of his problems.  
It is a sequela of radiation."  This problem has persisted 
according to a February 2004 VA urology report (see claims 
file, Vol 5).  The Veteran was examined by a VA nurse-
practitioner in April 2009.  The health professional reported 
that the Veteran reported continued urinary incontinence, 
among other symptoms."   

No health professional has addressed the likelihood that 
radiation therapy in 1997 and 1998 has caused or aggravated 
gross hematuria, urethral blockage, or subsequent urinary 
incontinence.  It is unclear whether symptoms remain, 
however, because symptoms were shown during the appeal 
period, the issue must be addressed.  A disability need only 
to be demonstrated at any time since the claim has been 
filed.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Even 
if currently resolved, where disability was shown at time of 
filing, but later resolved, a "current disability" has been 
shown and the claim remains viable.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  Under such circumstances, provided 
the disability is related to service, a claimant would be 
entitled to consideration of staged ratings.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C. § 5103 (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore, a medical opinion should be obtained prior to 
adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements to 
return the claims files to the April 2009 
VA compensation examiner.  The examiner 
should review the pertinent medical 
history and answer the following:

Does urinary bladder stricture 
and/or urinary incontinence 
represent: (1) additional disability 
not present prior to VA 
hospitalization and care; (2) a 
disability proximately due to VA 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's 
part; (3) a disability due to VA 
furnished hospital care, medical or 
surgical treatment, or examination 
without proper consent; or (4) an 
event not reasonably foreseeable 
based on what a reasonable health 
care giver would have foreseen?   

The examiner should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
examiner should state the reason.  If the 
requested examiner is not available, a 
qualified substitute may be used.  The 
Veteran may be examined if necessary.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claim.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

No action by the Veteran is required until he receives 
further notice.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


